DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of U.S. Patent No. 11,194,272 in view of Kadowaki et al. US 20160109834.
	Regarding claims 1-20, claims 1-3 and 5-20 of U.S. Patent No. 11,194,272 do not recite wherein the nip forming member protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction.
	Kadowaki et al. discloses wherein the nip forming member (41) (FIGs. 2A and 22) protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction (FIG. 22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify claims 1-3 and 5-20 of U.S. Patent No. 11,194,272 to recite wherein the nip forming member protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions as disclosed by Kadowaki et al. in order to ensure even gloss and prevent wear [0113-114] (Kadowaki et al.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto JP 2006178315 in view of Kadowaki et al. US 20160109834.
Regarding claim 1, Yamamoto discloses:
A fixing apparatus comprising:
a first rotary member (12) (FIG. 4) which is rotatable;
a second rotary member (13) (FIG. 4) configured to contact the first rotary member; 
a nip forming member (10) (FIG. 4), which is located on an inner circumferential side of the first rotary member, and is configured to support the first rotary member to form a nip area being a contact area between the first rotary member and the second rotary member; and
a heater (11) (FIG. 4) held by the nip forming member, and
regulation members (21/22) (FIG. 5), which are inserted into both end portions of the first rotary member in a longitudinal direction, and are configured to support at least parts of the both end portions, respectively, 
wherein the fixing apparatus is configured to heat a toner image, which is borne on a recording material (P) (FIG. 4), in the nip area,
wherein the nip forming member includes:
	a first projection portion (30) (FIG. 6), which is located on an inner side of the nip area and in a vicinity of an end portion on a downstream side in a conveyance direction of the recording material, and abuts against an inner circumferential surface of the first rotary member; and
	a second projection portion (32) (FIG. 6), which is located on an outer side of the nip area and on the downstream side in the conveyance direction, and abuts against the inner circumferential surface of the first rotary member,
wherein, in an orthogonal direction with respect to a nip tangent passing through a contact surface between the first rotary member and the second rotary member in the nip area and extending parallel to the contact surface, a distance between a tip of the second projection portion and the nip tangent is larger than a distance between a tip of the first projection portion and the nip tangent (FIGs. 4 and 6),
	wherein the second projection portion extends toward the second rotary member in the orthogonal direction without exceeding the nip tangent (FIG. 6).
	Yamamoto does not explicitly disclose wherein the nip forming member protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction.
	Kadowaki et al. discloses wherein the nip forming member (41) (FIGs. 2A and 22) protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction (FIG. 22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Yamamoto to include wherein the nip forming member protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions as disclosed by Kadowaki et al. in order to ensure even gloss and prevent wear [0113-114] (Kadowaki et al.). 
Regarding claim 2, Yamamoto discloses:
wherein the first projection portion extends beyond the nip tangent toward the second rotary member in the orthogonal direction (when nip tangent is taken to left of projection 30) (FIG. 6).
Regarding claim 3, Yamamoto discloses:
wherein the first projection portion extends toward the second rotary member in the orthogonal direction without exceeding the nip tangent (when nip tangent is taken at peak of projection 30) (FIG. 6).
Regarding claim 4, Yamamoto discloses:
	wherein a radius of curvature at a tip portion of the second projection portion is smaller than a radius of an inner circumferential circle of the first rotary member (FIGs. 4 and 6).
Regarding claim 5, Yamamoto discloses:
wherein, at the center portion in the longitudinal direction, the second projection portion is arranged in such a manner as to extend toward the second rotary member in the orthogonal direction (FIG. 6).
Regarding claim 10, Yamamoto discloses:
An image forming apparatus comprising:
an image forming unit configured to form a toner image on a recording material; and
a fixing apparatus (FIG. 4) including:
	a first rotary member (12) (FIG. 4) which is rotatable;
	a second rotary member (13) (FIG. 4) configured to contact the first rotary member; 
	a nip forming member (10) (FIG. 4), which is located on an inner circumferential side of the first rotary member, and is configured to support the first rotary member to form a nip area being a contact area between the first rotary member and the second rotary member; and
a heater (11) (FIG. 4) held by the nip forming member, and
regulation members (21/22) (FIG. 5), which are inserted into both end portions of the first rotary member in a longitudinal direction, and are configured to support at least parts of the both end portions, respectively, 
wherein the fixing apparatus is configured to heat a toner image, which is borne on a recording material (P) (FIG. 4), in the nip area,
wherein the nip forming member includes:
	a first projection portion (30) (FIG. 6), which is located on an inner side of the nip area and in a vicinity of an end portion on a downstream side in a conveyance direction of the recording material, and abuts against an inner circumferential surface of the first rotary member; and
	a second projection portion (32) (FIG. 6), which is located on an outer side of the nip area and on the downstream side in the conveyance direction, and abuts against the inner circumferential surface of the first rotary member,
wherein, in an orthogonal direction with respect to a nip tangent passing through a contact surface between the first rotary member and the second rotary member in the nip area and extending parallel to the contact surface, a distance between a tip of the second projection portion and the nip tangent is larger than a distance between a tip of the first projection portion and the nip tangent (FIGs. 4 and 6),
	wherein the second projection portion extends toward the second rotary member in the orthogonal direction without exceeding the nip tangent (FIG. 6).
	Yamamoto does not explicitly disclose wherein the nip forming member protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction.
	Kadowaki et al. discloses wherein the nip forming member (41) (FIGs. 2A and 22) protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction (FIG. 22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Yamamoto to include wherein the nip forming member protrudes more to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions as disclosed by Kadowaki et al. in order to ensure even gloss and prevent wear [0113-114] (Kadowaki et al.). 
Regarding claim 11, Yamamoto discloses:
A fixing apparatus comprising:
a first rotary member (12) (FIG. 4) which is rotatable;
a second rotary member (13) (FIG. 4) configured to contact the first rotary member; 
a nip forming member (10) (FIG. 4), which is located on an inner circumferential side of the first rotary member, and is configured to support the first rotary member to form a nip area being a contact area between the first rotary member and the second rotary member; and
a heater (11) (FIG. 4), and
regulation members (21/22) (FIG. 5), which are inserted into both end portions of the first rotary member in a longitudinal direction, and are configured to support at least parts of the both end portions, respectively, 
wherein the fixing apparatus is configured to heat a toner image, which is borne on a recording material (P) (FIG. 4), in the nip area,
wherein the nip forming member includes:
	a first projection portion (30) (FIG. 6), which is located on an inner side of the nip area and in a vicinity of an end portion on a downstream side in a conveyance direction of the recording material, and abuts against an inner circumferential surface of the first rotary member; and
	a second projection portion (32) (FIG. 6), which is located on an outer side of the nip area and on the downstream side in the conveyance direction, and abuts against the inner circumferential surface of the first rotary member,
	wherein a distance between a tip of the first projection portion and the second rotary member is a first distance, a distance between a tip of the second projection portion and the second rotary member is a second distance, and the second distance is larger than the first distance (FIG. 6).
	Yamamoto does not explicitly disclose wherein the nip forming member is more protruded to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction.
	Kadowaki et al. discloses wherein the nip forming member (41) (FIGs. 2A and 22) is more protruded to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction (FIG. 22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Yamamoto to include wherein the nip forming member is more protruded to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions as disclosed by Kadowaki et al. in order to ensure even gloss and prevent wear [0113-114] (Kadowaki et al.). 
Regarding claim 12, Yamamoto discloses:
	wherein in an orthogonal direction with respect to a nip tangent passing through a contact surface between the first rotary member and the second rotary member in the nip area in which the heater is in contact with the inner circumferential surface of the first rotary member and extending parallel to the contact surface, the first projection portion extends beyond the nip tangent toward the second rotary member (when nip tangent is taken to left of projection 30) (FIG. 6).
Regarding claim 13, Yamamoto discloses:
wherein in an orthogonal direction with respect to a nip tangent passing through a contact surface between the first rotary member and the second rotary member in the nip area in which the heater is in contact with the inner circumferential surface of the first rotary member and extending parallel to the contact surface, the first projection portion extends toward the second rotary member in the orthogonal direction without exceeding the nip tangent (when nip tangent is taken at peak of projection 30) (FIG. 6).
Regarding claim 14, Yamamoto discloses:
	wherein a radius of curvature at a tip portion of the second projection portion is smaller than a radius of an inner circumferential circle of the first rotary member (FIGs. 4 and 6).
Regarding claim 15, Yamamoto discloses:
wherein, at the center portion in the longitudinal direction, the second projection portion is arranged in such a manner as to extend toward the second rotary member in an orthogonal direction with respect to a nip tangent passing through a contact surface between the first rotary member and the second rotary member in the nip area in which the heater is in contact with the inner circumferential surface of the first rotary member and extending parallel to the contact surface (FIG. 6).
Regarding claim 20, Yamamoto discloses:
An image forming apparatus comprising:
an image forming unit configured to form a toner image on a recording material; and
a fixing apparatus (FIG. 4) including:
	a first rotary member (12) (FIG. 4) which is rotatable;
	a second rotary member (13) (FIG. 4) configured to contact the first rotary member; 
	a nip forming member (10) (FIG. 4), which is located on an inner circumferential side of the first rotary member, and is configured to support the first rotary member to form a nip area being a contact area between the first rotary member and the second rotary member; and
a heater (11) (FIG. 4), and
regulation members (21/22) (FIG. 5), which are inserted into both end portions of the first rotary member in a longitudinal direction, and are configured to support at least parts of the both end portions, respectively, 
wherein the fixing apparatus is configured to heat a toner image, which is borne on a recording material (P) (FIG. 4), in the nip area,
wherein the nip forming member includes:
	a first projection portion (30) (FIG. 6), which is located on an inner side of the nip area and in a vicinity of an end portion on a downstream side in a conveyance direction of the recording material, and abuts against an inner circumferential surface of the first rotary member; and
	a second projection portion (32) (FIG. 6), which is located on an outer side of the nip area and on the downstream side in the conveyance direction, and abuts against the inner circumferential surface of the first rotary member,
	wherein a distance between a tip of the first projection portion and the second rotary member is a first distance, a distance between a tip of the second projection portion and the second rotary member is a second distance, and the second distance is larger than the first distance (FIG. 6).
	Yamamoto does not explicitly disclose wherein the nip forming member is more protruded to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction.
	Kadowaki et al. discloses wherein the nip forming member (41) (FIGs. 2A and 22) is more protruded to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions in the longitudinal direction (FIG. 22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Yamamoto to include wherein the nip forming member is more protruded to the downstream side in the conveyance direction at a center portion in the longitudinal direction than at end portions as disclosed by Kadowaki et al. in order to ensure even gloss and prevent wear [0113-114] (Kadowaki et al.). 
Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto JP 2006178315 in view of Kadowaki et al. US 20160109834 and further in view of Shimmura et al. US 20150331376.
Regarding claim 6, Yamamoto in view of Kadowaki et al. teaches the limitations of claim 1 as set forth above. Furthermore, Yamamoto discloses a first heat generating element (in ceramic heater 11) (FIG. 4), but does not explicitly disclose a second heat generating element having a length in the longitudinal direction smaller than a length of the first heat generating element; and a third heat generating element having a length in the longitudinal direction smaller than the length of the second heat generating element.
Shimmura et al. discloses wherein the heater (361) (FIG. 4) includes: 
a first heat generating element (361b at top) (FIG. 5);
a second heat generating element (361d at middle left) (FIG. 5) having a length in the longitudinal direction smaller than a length of the first heat generating element; and
a third heat generating element (361c at middle left) (FIG. 5) having a length in the longitudinal direction smaller than the length of the second heat generating element.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Yamamoto in view of Kadowaki et al. to include the heat generating elements as disclosed by Shimmura et al. in order to prevent abnormal heat generation and reduce thermal energy consumption [0061] (Shimmura et al.). 
Regarding claim 7, Yamamoto in view of Kadowaki et al. and Shimmura et al. teaches:
wherein the heater includes an elongated substrate (361) (FIG. 5) (Shimmura et al.) on which the first heat generating element, the second heat generating element, and the third heat generating element are arranged,
wherein the first heat generating element is arranged at one end portion of the substrate in a widthwise direction, which is orthogonal to both of the longitudinal direction and a thickness direction of the substrate (FIG. 5) (Shimmura et al.),
wherein the heater further includes a fourth heat generating element (361b at bottom) (FIG. 5) (Shimmura et al.), which is arranged at another end portion in the widthwise direction of the substrate in such a manner as to be symmetrical to the first heat generating element, and
wherein the second heat generating element and the third heat generating element are arranged between the first heat generating element and the fourth heat generating element in the widthwise direction of the substrate (FIG. 5) (Shimmura et al.).
Regarding claim 8, Yamamoto discloses:
wherein the first rotary member is a film (FIG. 4).
Regarding claim 9, Yamamoto discloses:
wherein the heater is provided in such a manner as to be in contact with an inner surface of the film (FIG. 4), and
wherein the nip area is formed by sandwiching the film between the heater and the second rotary member (FIG. 4).
Regarding claim 16, Yamamoto in view of Kadowaki et al. teaches the limitations of claim 11 as set forth above. Furthermore, Yamamoto discloses a first heat generating element (in ceramic heater 11) (FIG. 4), but does not explicitly disclose a second heat generating element having a length in the longitudinal direction smaller than a length of the first heat generating element; and a third heat generating element having a length in the longitudinal direction smaller than the length of the second heat generating element.
Shimmura et al. discloses wherein the heater (361) (FIG. 4) includes: 
a first heat generating element (361b at top) (FIG. 5);
a second heat generating element (361d at middle left) (FIG. 5) having a length in the longitudinal direction smaller than a length of the first heat generating element; and
a third heat generating element (361c at middle left) (FIG. 5) having a length in the longitudinal direction smaller than the length of the second heat generating element.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Yamamoto in view of Kadowaki et al. to include the heat generating elements as disclosed by Shimmura et al. in order to prevent abnormal heat generation and reduce thermal energy consumption [0061] (Shimmura et al.). 
Regarding claim 17, Yamamoto in view of Kadowaki et al. and Shimmura et al. teaches:
wherein the heater includes an elongated substrate (361) (FIG. 5) (Shimmura et al.) on which the first heat generating element, the second heat generating element, and the third heat generating element are arranged,
wherein the first heat generating element is arranged at one end portion of the substrate in a widthwise direction, which is orthogonal to both of the longitudinal direction and a thickness direction of the substrate (FIG. 5) (Shimmura et al.),
wherein the heater further includes a fourth heat generating element (361b at bottom) (FIG. 5) (Shimmura et al.), which is arranged at another end portion in the widthwise direction of the substrate in such a manner as to be symmetrical to the first heat generating element, and
wherein the second heat generating element and the third heat generating element are arranged between the first heat generating element and the fourth heat generating element in the widthwise direction of the substrate (FIG. 5) (Shimmura et al.).
Regarding claim 18, Yamamoto discloses:
wherein the first rotary member is a film (FIG. 4).
Regarding claim 19, Yamamoto discloses:
wherein the heater is provided in such a manner as to be in contact with an inner surface of the film (FIG. 4), and
wherein the nip area is formed by sandwiching the film between the heater and the second rotary member (FIG. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852